Affirmed; Opinion Filed December 1, 2014.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-14-00128-CV

                             ESTATE OF ARDYCE DEUEL-NASH, DECEASED

                                       On Appeal from the Probate Court No. 1
                                                Dallas County, Texas
                                         Trial Court Cause No. PR 13-682-1

                      SUPPLEMENTAL MEMORANDUM OPINION
                                      Before Justices Francis, Myers, and Thomas 1
                                               Opinion by Justice Myers
            After this Court issued its opinion on the merits, Jennifer Stanton timely filed her

request for damages under Texas Rule of Appellate Procedure 45 supported by the affidavits of

her attorneys. See TEX. R. APP. P. 45. Stanton requests attorney’s fees of $11,975 and expenses

of $191.25 suffered as damages from Nash’s frivolous appeal.

          The $191.25 for expenses and $9,650 of the attorney’s fees appear to be damages Stanton

suffered from Nash’s bringing this frivolous appeal. The attorneys’ billing entries for February

6, 7, 10, 11, 13, and 20, 2014 do not appear to be related to this appeal. These entries are not

evidence of damages suffered from the frivolous appeal. The entries for February 3, 4, 18, and

21, 2014 each lists multiple activities, but not all relate to the appeal. We have reduced the

award of damages for these entries to one quarter hour ($75) each. The remaining entries are

evidence of Stanton’s damages.
   1
       The Honorable Linda Thomas, Chief Justice (Ret.), Court of Appeals, Fifth District of Texas at Dallas, sitting by assignment.
       We conclude the affidavits and supporting billing documents support an award of

damages to Stanton for attorney’s fees of $9,650.00 and expenses of $191.25 for total damages

of $9,841.25. Accordingly, we order that Stanton recover damages of $9,841.25 from Nash for

the filing of a frivolous appeal.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
140128SF.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ESTATE OF ARDYCE DEUEL-NASH,                       On Appeal from the Probate Court No. 1,
DECEASED                                           Dallas County, Texas
                                                   Trial Court Cause No. PR 13-682-1.
No. 05-14-00128-CV                                 Opinion delivered by Justice Myers. Justices
                                                   Francis and Thomas participating.

      We VACATE this Court’s judgment of November 4, 2014. The following is now the
judgment of this Court.

       In accordance with this Court’s opinion of November 4, 2014, and the supplemental
opinion of this date, the judgment of the trial court is AFFIRMED.

       It is ORDERED that appellee Jennifer Stanton recover her costs of this appeal from
appellant Monte Nash.

       It is further ORDERED that appellee Jennifer Stanton recover damages of $9,841.25
from appellant Monte Nash for the filing of a frivolous appeal.


Judgment entered this 1st day of December, 2014.




                                             –3–